
	
		I
		112th CONGRESS
		2d Session
		S. 1886
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 7, 2012
			Referred to the 
			 Committee on the Judiciary
		
		AN ACT
		To prevent trafficking in counterfeit
		  drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Counterfeit Drug Penalty Enhancement
			 Act of 2011.
		2.Counterfeit drug preventionSection 2320(b) of title 18, United States
			 Code, is amended—
			(1)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively; and
			(2)by inserting after paragraph (1) the
			 following:
				
					(2)Counterfeit drugs
						(A)In generalWhoever commits an offense under subsection
				(a) with respect to a drug (as defined in section 201 of the Federal Food,
				Drug, and Cosmetic Act (21 U.S.C. 321)) shall—
							(i)if an individual, be fined not more than
				$4,000,000, imprisoned not more than 20 years, or both; and
							(ii)if a person other than an individual, be
				fined not more than $10,000,000.
							(B)Multiple offensesIn the case of an offense by a person under
				this paragraph that occurs after that person is convicted of another offense
				under this paragraph, the person convicted—
							(i)if an individual, shall be fined not more
				than $8,000,000, imprisoned not more than 20 years, or both; and
							(ii)if other than an individual, shall be fined
				not more than
				$20,000,000.
							.
			3.Sentencing Commission Directive
			(a)Directive to sentencing
			 commissionPursuant to its
			 authority under section 994(p) of title 28, United States Code, and in
			 accordance with this section, the United States Sentencing Commission shall
			 review and amend, if appropriate, its guidelines and its policy statements
			 applicable to persons convicted of an offense described in section 2320(b)(2)
			 of title 18, United States Code, as amended by section 2, in order to reflect
			 the intent of Congress that such penalties be increased in comparison to those
			 currently provided by the guidelines and policy statements.
			(b)RequirementsIn carrying out this section, the
			 Commission shall—
				(1)ensure that the sentencing guidelines and
			 policy statements reflect the intent of Congress that the guidelines and policy
			 statements reflect the serious nature of the offenses described in subsection
			 (a) and the need for an effective deterrent and appropriate punishment to
			 prevent such offenses;
				(2)consider the extent to which the guidelines
			 may or may not appropriately account for the potential and actual harm to the
			 public resulting from the offense;
				(3)assure reasonable consistency with other
			 relevant directives and with other sentencing guidelines;
				(4)account for any additional aggravating or
			 mitigating circumstances that might justify exceptions to the generally
			 applicable sentencing ranges;
				(5)make any necessary conforming changes to
			 the sentencing guidelines; and
				(6)assure that the guidelines adequately meet
			 the purposes of sentencing as set forth in section 3553(a)(2) of title 18,
			 United States Code.
				
	
		
			Passed the Senate
			 March 6, 2012.
			NANCY ERICKSON,
			Secretary
		
	
